DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendment and Remarks filed on the 24th day of October, 2022. Claims 1 and 4 are pending. Claims 2-3 have been cancelled. No claims are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20200201843 to Irazabal et al. (hereinafter Irazabal).
Referring to Claim 1, Irazabal discloses a system for automatically splitting a smart contract of a user on the basis of a preset condition, the system comprising: 
a separation area designator configured to split the smart contract so that the smart contract operates for a plurality of blockchain domains; 
Irazabal discloses splitting the smart contracts automatically based on the content and a preset condition (see at least Irazabal: ¶ 103, 105-107, and 124-135). Irazabal discloses the system splitting the smart contract to operate on a plurality of blockchain domains (see at least Irazabal: ¶ 34-38, 43, 85, 87, 90-91, 96-97, 101, 135, 138, and 142). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
a code generator configured to generate a separate code corresponding to each of the plurality of blockchain domains, on the basis of a smart contract code after an area to be split off is designated 
Irazabal discloses the system generating separate codes and chain-codes corresponding to each of the blockchain domain nodes on the basis of the splitting and smart contract codes (see at least Irazabal: 35, 37, 39-46, 63, 83-94, 97-98, 100-103, and 108-121). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
an operator configured to enable parts resulting from splitting the smart contract to operate in conjunction with each other in the plurality of blockchain domains respectively, 
Irazabal discloses an operator configured to enable parts resulting from splitting the smart contract to operate in conjunction with each other in the blockchain domains respectively (see at least Irazabal: ¶ 103, 105, 106-107, and 124-125). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
wherein in the separation area designator, the user performs manual designation or automatic designation is performed using inference, and 
Irazabal discloses a system wherein the separation designator using automatic designation (see at least Irazabal: ¶ 39, 88, 102, 105, and 137).
in a case where the automatic designation is performed using interference when a developer marks a part suitable for a particular blockchain domain within the smart contract code, control dependency and data dependency are calculated through a program analysis process, centering around a marked part, and connected functions and variables are automatically designated as the code to be included in the area 
Irazabal discloses in a case where the automatic designation is performed using interference when a developer marks a part suitable for a particular blockchain domain within the smart contract code, control dependency and data dependency are calculated through a program analysis process, centering around a marked part, and connected functions and variables are automatically designated as the code to be included in the area (see at least Irazabal: ¶ 39, 88, 102, 105, and 137).
wherein the code generator is configured to determine whether a variable used and a function to be called belong to the same area, by analyzing the existing smart contract code, then transform the smart contract code on the basis of marked information, and generate the separate code for each of the plurality of blockchain domains 
Irazabal discloses wherein the code generator is configured to determine whether a variable used and a function to be called belong to the same area, by analyzing the existing smart contract code, then transform the smart contract code on the basis of marked information, and generate the separate code for each of the blockchain domains (see at least Irazabal: 35, 37, 39-46, 63, 83-94, 97-98, 100-103, and 108-121). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
wherein when different blockchain domains use the same variable, the blockchain domain in which the variable is most used is selected and the variable is located therein
Irazabal discloses wherein when different blockchain domains use the same variable, the blockchain domain in which the variable is most used is selected and the variable is located therein (see at least Irazabal: ¶ 96, and 108-117). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
a setter function for setting the value of the variable and a getter function for reading the value of the variable are automatically generated, and the code is changed so that a different blockchain domain using the variable accesses the variable through the generated setter function and the generated getter function
Irazabal discloses a setter function for setting the value of the variable and a getter function for reading the value of the variable are automatically generated, and the code is changed so that a different blockchain domain using the variable accesses the variable through the generated setter function and the generated getter function (see at least Irazabal: ¶ 96, and 108-117).

Referring to Claim 4, Irazabal discloses the system of claim 1, including wherein the operator further requires a linker in order for the parts resulting from splitting the smart contract to operate in conjunction with each other in the blockchain domains respectively.
Irazabal discloses the orderer which order for the parts resulting from splitting the smart contract to operate in conjunction with each other in the blockchain domains respectively (¶ 36). Irazabal discloses the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130).
Response to Arguments
Applicant's arguments filed with respect to the rejection of the claims under 102 have been fully considered but they are not persuasive. Initially Examiner notes that the applicant has submitted arguments directed to amended claim language. That language has been addressed in the rejection. Furthermore, Examiner respectfully directs Applicant to the sections of the applied prior art discussing the system being capable of writing and reading information from not just one single blockchain but a plurality of blockchains and smart contracts (see at least Irazabal: ¶ 129-130). The claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689